Citation Nr: 0708346	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to radiation and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In November 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  In December 2005, the Board forwarded the file to a 
VA Medical Center for further medical development.  
Unfortunately, the file has been unable to be located since 
that time.  In August 2006, the Board informed the veteran 
that the file was lost, and the process to rebuild the file 
was undertaken.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the veteran's original claims file has been lost, it 
is unclear whether he has received sufficient notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) with respect to his claim for service connection based 
on exposure to ionizing radiation and asbestos.  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It must also 
contain information relative to the initial rating for 
granted claims, as well as how the effective date of any 
increase granted will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran should be 
given such notice at this time, and the opportunity to submit 
evidence in support of his claim.

A review of the rebuilt claims file also shows that there are 
outstanding VA treatment records for this veteran that may be 
relevant.  Those should be obtained and associated with the 
new claims file.  

Finally, while there is evidence of a medical opinion on 
whether the veteran's prostate cancer is related to exposure 
to ionizing radiation in service, there is no opinion 
relative to the argument based on exposure to asbestos.  It 
is unclear whether any development has been undertaken on 
that front.  If the veteran continues to contend exposure to 
asbestos, a request must be made to the Navy Medical Liaison 
office at the National Personnel Records Center (NPRC) to 
determine the likelihood of that exposure.  Based on the 
response to that question, further medical development should 
be considered.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection based on ionizing 
radiation and exposure to asbestos, to include 
the rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant will 
be assigned.  He should also be notified of 
information and evidence that VA would seek to 
provide and information and evidence that he is 
expected to provide.  The veteran should be 
asked to "provide any evidence in his 
possession that pertains to the claim" and to 
specifically state the circumstances under 
which he was exposed to asbestos in service, to 
include his military occupational specialty and 
related duties.

2.  Obtain the veteran's VA outpatient clinical 
records from October 1999 to the present. 

3.  Contact the Department of the Navy Medical 
Liaison office of the NPRC in an effort to 
verify the veteran's alleged sources of 
asbestos exposure.  A copy of any available 
pertinent evidence, to include any new 
statements from the veteran in which he 
describes the ways by which he was allegedly 
exposed to asbestos, should be included.   

The Liaison Office should be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties within his military 
occupational specialty of yeoman on a nuclear 
submarine.  If no such opinion can be given, 
the service department should so state, and 
give the reason why.

4.  If the Navy Medical Liaison office of the 
NPRC confirms exposure to asbestos, all 
available information should be forwarded to a 
VA oncologist to determine whether it is at 
least as likely as not (probability of fifty 
percent or more) that the veteran's in-service 
exposure to asbestos is medically related to 
his current diagnosis of prostate cancer.  A 
rationale for any opinion expressed should be 
included.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



